DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jinchul Hong on July 14, 2022.
The application has been amended as follows:
ABSTRACT
A high-place observation device for stably performing a fixed-point observation of a target object from a high place is provided. The high-place observation device provides

	
CLAIMS
Claim 9, line 8:	“a coupler configured to couple the rotorcraft to the rod-shaped body and release the rotorcraft”

Allowable Subject Matter
Claims 9, 11-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Wang et al. (CN 112005942 A) discloses a high-place observation device (abstract), comprising: a rod-shaped body (61, 63) formed to extend and contract freely (see pg. 12 para. 5 of translation); a rotorcraft (rotorcraft 3, see fig. 1) connected to the rod-shaped body (61) for positioning the rod-shaped body to a desired height position by extending and contracting the rod-shaped body via a floating force generated by the rotation of a plurality of rotary blades in a connected state (p. 14 para. 8); a coupler (15) configured to couple the rotorcraft to the rod-shaped body and release the rotorcraft from the rod-shaped body (fig. 1); a gas balloon (2) connected to the rod-shaped body (61) for positioning the rod-shaped body to a desired height position in collaboration with the rotorcraft (fig. 1); a maintaining means (adjustment knob 62) for fixing and maintaining the height position of the rod-shaped body at the height position set via the gas balloon and the rotorcraft (p. 12,  para. 5); an observation device attached to the rotorcraft (65).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, a base which stands on an installation surface; the rod-shaped body supported by the base; wherein the maintaining means is a winding mechanism comprising: a reel formed to rotate freely around an axis; and a wire which is wound around the reel to be withdrawn from the reel with the extension of the rod-shaped body and wound around the reel with the contraction of the rod-shaped body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647